Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Comments
	The reference Burnette 8,774,018 dating back to 12/14/2006 meets the priority date of the current claim limitations “each of the determined two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources.” The instant claim limitation is found starting the continuation 13/969,510 with the date 8/17/2013. As a result, Burnette’s priority date is before the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0034397 A1) in view of Burnette et al (US 8,774,018 B1) in view of Silver (US 2014/0195675 A1) in view of Xiong et al (US 2012/0096497 A1) in view of Wright et al (US 2013/0198792 A1). Hereinafter referred as Schultz, Burnette, Silver, Xiong, Wright.
Regarding claims 1, 10 and 14, Schultz teaches a method for managing data associated with an TV (TV) (page 1 paragraph (0006)), the method comprising: receiving, by the TV, an indication to begin a first time experience for a user of the TV (page 2 paragraph (0015)), wherein the first time experience is a first interaction between the user and the TV (page 2 paragraphs (0018)-(0019)). Schultz further teaches automatically determining the live TV (page 2 paragraph (0015)) sources comprising at least an antenna and a port interface (these inputs may be adapted to receive input from cable, satellite, wireless broadcast, VCR/DVD players or any other input signal or input device (page 2 paragraph (0014) also see inputs 1, 2 and 3 in figure 1). Schultz further teaches automatically scan (page 1 paragraph (0005)).
However, Schultz is silent in teaching each of the determined two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources. Burnette teaches on (column 5 lines 54-67) the multimedia server of the service provider system may receive a plurality of incoming live content media in video, audio, media clip, and text messaging formats. This live content can include live audio broadcasts or video broadcasts in the form of separate radio and television broadcasts. Burnette further teaches determining, by the TV, one or more of the two or more live TV channels are providing content broadcast in real-time (column 6 lines 3-13).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’ reference to include the teachings of Burnette for each of the determined two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources, wherein the two or more live TV channels are determined by the TV to be providing content broadcast in real-time before the effective filing date of the claimed invention. A useful combination for this if found on Burnette (column 2 lines 61-67) a service provider supplies an access number to users at events or at other participating locations, which is entered via the device and received by the service provider system via a network interface and simulcasting bridge. Access to the service provider system enables the user to begin inquiring about particular subjects relevant to the event or location attended.  
However, Schultz and Burnette are silent in teaching providing, by the TV, the list in a menu-based system, wherein the menu-based system displays scheduling information for current and upcoming broadcast programming. Silver teaches on (page 20 paragraph (0119) also see figure 13F) the interactive content distribution platform can provide data from a program guide as exemplary illustrated in figure 3, for identifying content data streams such as television shows for viewing. The interactive content distribution platform can stream a multitude of TV shows simultaneously. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’ and Burnette’s references to include the teachings of Silver for populating, by the TV, a list with one or more of the two or more live TV channels based on the determination that the one or more of the two or more live TV channels are providing content broadcast in real-time before the effective filing date of the claimed invention. A useful combination for this if found on Silver (page 2 paragraph (0010)) the computer implemented method and system disclosed herein provides multiple content data streams simultaneously in at least one of a common format, a digital wrapper, or a container format, where transmission rates and client capacity are monitored to maintain a continuous presentation of each of the content data streams, without requiring buffering.
However, Shultz, Burnette and Silver are silent in teaching in response to the indication, beginning, by the TV, the first time experience for the user of the TV; during the first time experience for the user of the TV and in a background of the TV. Xiong teaches on (page 2 paragraphs (0024)-(0025)) the background process can 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’, Burnette’s and Silver’s references to include an indication, beginning, by the TV, the first time experience for the user of the TV; during the first time experience for the user of the TV and in a background of the TV before the effective filing date of the claimed invention. A useful combination for this if found on Xiong (page 1 paragraph (0002)) one embodiment, can include a server receiving data from a television via a communication medium. The data includes an identifier of a television channel that the television is turned to.
However, Shultz, Burnette, Silver and Xiong are silent in teaching in response to determining one or more of the two or more live TV channels are providing content broadcast in real-time, populating, by the TV, a list with channel information associated with each of the one or more of the two or more live TV channels. Wright teaches on (page 4 paragraph (0036)) the example list generator receives information corresponding to matching signatures and/or corresponding to identified codes and 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’, Burnette’s, Silver’s and Xiong’s references to determining one or more of the two or more live TV channels are providing content broadcast in real-time, populating, by the TV, a list with channel information associated with each of the one or more of the two or more live TV channels before the effective filing date of the claimed invention. A useful combination for this if found on Wright (page 1 paragraph (0002)) this disclosure relates generally to audience measurement, and, more particularly, to systems, methods, apparatus and articles of manufacture to identify times at which live media events are distributed.                                                                                              

Regarding claim 2, Schultz, Burnette, Silver, Xiong and Wright teach the method as defined in claim 1. Schultz teaches the scan is completed without input from the user of the TV (page 1 paragraph (0005)).
(page 2 paragraphs (0018)-(0019)). 
Regarding claim 4, Schultz, Burnette, Silver, Xiong and Wright teach the method as defined in claim 1. Schultz teaches the user provides a plurality of selections during the first time experience (page 2 paragraphs (0018)-(0019)). 
Regarding claim 5, Schultz, Burnette, Silver, Xiong and Wright teach the method as defined in claim 4. Schultz teach the plurality of selections are made during the automatic scanning (page 2 paragraph (0022) also see page 1 paragraph (0005)).
Regarding claim 6, Schultz, Burnette, Silver, Xiong and Wright teach the method as defined in claim 1. Schultz teaches automatic scanning occurs while the user views live television content on a previously scanned channel (an automatic channel search is performed when the television is in the off mode or is run in the background so that the user is unaware of the automatic channel search during viewing mode (page 1 paragraph (0005))). 
Regarding claim 11, Schultz, Burnette, Silver, Xiong and Wright teach an intelligent television system of claim 10. Xiong teaches the first-time experience begins when the user first uses the TV system (page 2 paragraphs (0024)-(0025)). 
Regarding claim 15, Schultz, Burnette, Silver, Xiong and Wright teach the computer-readable medium as defined in claim 14. Xiong teaches the first-time experience begins when the user first uses the TV (page 2 paragraphs (0024)-(0025)). 
(page 2 paragraphs (0018)-(0019)). Schultz teaches the other selections are made during the automatic scan (page 1 paragraph 5 and page 2 paragraph (0015)).
Regarding claim 18, Schultz, Burnette, Silver, Xiong and Wright teach the computer-readable medium as defined in claim 14. Wright teaches the list is populated in a channel change user interface (page 4 paragraph (0036)). 
Regarding claim 19, Schultz, Burnette, Silver, Xiong and Wright teach the computer-readable medium of claim 14. Schultz teaches the automatic scan (page 1 paragraph (0002). Burnette teaches providing of two or more live television source (figure 5).
Regarding claim 20, Schultz, Burnette, Silver, Xiong and Wright teach the computer-readable medium of claim 14. Schultz teaches the automatic scan is completed without input from the user of the intelligent television (page 1 paragraph (0005)).
Regarding claim 21, Schultz, Burnette, Silver, Xiong and Wright teach the computer-readable medium of claim 14. Schultz teaches the automatic scanning occurs while the user views live television content on a previously scanned channel (page 1 paragraph (0013)). 


Claims 7, 9, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0034397 A1) in view of Burnette et al (US 8,774,018 B1) in view of Silver (US 2014/0195675 A1) in view of Kim (US 2003/0179320 A1). Hereinafter referred as Schultz, Burnette, Silver, Xiong, Wright, and Kim.
Regarding claim 7, Schultz, Burnette, Silver, Xiong and Wright teach the method as defined in claim 6. However, Schultz, Burnette, Silver, Xiong and Wright are silent in teaching automatic scanning is of one or more of analog or digital television sources on the antenna and the port interface. Kim teaches on (page 1 paragraph (0009)) an auto channel searching apparatus for a TV according to the present invention which includes a tuner unit for selecting an analog, digital or cable broadcast signal, a signal processing unit for performing a switching operation of an audio and video signal among the broadcast signals selected by the tuner unit. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Schultz’s, Burnette’s, Silver’s, Xiong’s and Wright’s references to include the teachings of Kim for automatic scan is of one or more of analog or digital television sources on one or more of the antennae and port interface before the effective filing date of the claimed invention. A useful combination for this if found on Kim (page 1 paragraph (0002)) the present invention relates to a video display apparatus, and in particular to an apparatus and method for an auto channel searching for a video display apparatus.

Regarding claim 9, Schultz, Burnette, Silver, Xiong, Wright and Kim teach the method as defined in claim 1. Wright teaches the list is populated in a channel change user interface (page 4 paragraph (0036)). 
Regarding claim 12, Schultz, Burnette, Silver, Xiong, Wright and Kim teach the TV system as defined in claim 11. Kim teaches the automatic scan is of analog and digital television sources (page 1 paragraph (0009)).
Regarding claim 13, Schultz, Burnette, Silver, Xiong, Wright and Kim teach the TV system as defined in claim 12. Wright teaches the list is populated in a channel change user interface (page 4 paragraph (0036)). Schultz teaches a scan is completed without input from the user of the TV system (page 1 paragraph (0005) and page 2 paragraph (0015)).
Regarding claim 17, Schultz, Burnette, Silver, Xiong, Wright and Kim teach the computer-readable storage medium as defined in claim 14. Kim teaches the automatic scan is of analog or digital television sources (page 1 paragraph (0009)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424